SUBSCRIPTION AGREEMENT

Cyclacel Pharmaceuticals, Inc.
200 Connell Drive
Suite 1500
Berkeley Heights, NJ 07922

Gentlemen:

The undersigned (the ‘‘Investor’’) hereby confirms its agreement with you as
follows:

1.    This Subscription Agreement (this ‘‘Agreement’’) is made as of the date
set forth below between Cyclacel Pharmaceuticals, Inc., a Delaware corporation
(the ‘‘Company’’), and the Investor.

2.    The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 4,249,668 units (the ‘‘Units’’), each consisting of (i)
one share (the ‘‘Share,’’ collectively, the ‘‘Shares’’) of its common stock, par
value $0.001 per share (the ‘‘Common Stock’’), and (ii) one warrant (the
‘‘Warrant,’’ collectively, the ‘‘Warrants’’) to purchase 0.25 shares of Common
Stock (and the fractional amount being the ‘‘Warrant Ratio’’), in substantially
the form attached hereto as Exhibit B, subject to adjustment by the Company’s
Board of Directors, or a committee thereof, for a purchase price of $8.47125 per
Unit (the ‘‘Purchase Price’’). The Shares issuable upon exercise of the Warrants
are referred to herein as the ‘‘Warrant Shares’’ and, together with the Units,
the Shares and the Warrants, are referred to herein as the ‘‘Securities’’).

3.    The offering and sale of the Units (the ‘‘Offering’’) are being made
pursuant to (1) an effective Registration Statement on Form S-3 (including the
Prospectus contained therein (the ‘‘Base Prospectus’’), the ‘‘Registration
Statement’’) filed by the Company with the Securities and Exchange Commission
(the ‘‘Commission’’), (2) if applicable, certain ‘‘free writing prospectuses’’
(as that term is defined in Rule 405 under the Securities Act of 1933, as
amended (the ‘‘Act’’)), that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof and (3) a Prospectus
Supplement (the ‘‘Prospectus Supplement’’ and together with the Base Prospectus,
the ‘‘Prospectus’’) containing certain supplemental information regarding the
Securities and terms of the Offering that will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission).

4.    The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Units set
forth below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the ‘‘Placement Agents’’) named in the
Prospectus Supplement and that there is no minimum offering amount.

5.    The manner of settlement of the Shares included in the Units purchased by
the Investor shall be determined by such Investor as follows (check one):

[spacer.gif] [spacer.gif] [spacer.gif] [            ]  A. Delivery by electronic
book-entry at The Depository Trust Company (‘‘DTC’’), registered in the
Investor’s name and address as set forth below, and released by American Stock
Transfer & Trust Company, the Company’s transfer agent (the ‘‘Transfer Agent’’),
to the Investor at the Closing (as defined in Section 3.1 of Annex I hereto). NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:  

[spacer.gif] [spacer.gif] [spacer.gif] (I)  DIRECT THE BROKER-DEALER AT WHICH
THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP
A DEPOSIT/WITHDRAWAL AT CUSTODIAN (‘‘DWAC’’) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND 


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (II)  REMIT BY WIRE TRANSFER THE AMOUNT
OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY
THE INVESTOR TO THE FOLLOWING ACCOUNT:

[spacer.gif] JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Cyclacel Pharmaceuticals, Inc.
Account Number: 304887366

—OR—

[spacer.gif] [spacer.gif] [spacer.gif] [            ]  B. Delivery versus
payment (‘‘DVP’’) through DTC (i.e., the Company shall deliver Shares registered
in the Investor’s name and address as set forth below and released by the
Transfer Agent to the Investor through DTC at the Closing directly to the
account(s) at Lazard Capital Markets LLC (‘‘LCM’’) identified by the Investor
and simultaneously therewith payment shall be made by LCM by wire transfer to
the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

[spacer.gif] [spacer.gif] [spacer.gif] (I)  NOTIFY LCM OF THE ACCOUNT OR
ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR,
AND 

[spacer.gif] [spacer.gif] [spacer.gif] (II)  CONFIRM THAT THE ACCOUNT OR
ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR
HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING
PURCHASED BY THE INVESTOR.  

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

6.    The executed Warrant shall be delivered in accordance with the terms
thereof.

7.    The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

(If no exceptions, write ‘‘none.’’ If left blank, response will be deemed to be
‘‘none.’’)

8.    The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated February 12, 2007, which is a
part of the Company’s Registration Statement, the documents incorporated by
reference therein and any free writing prospectus (collectively, the
‘‘Disclosure Package’’), prior to or in connection with the receipt of this
Agreement. The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the
‘‘Offering Information’’). Such information may be provided to the Investor by
any means permitted under the Act, including the Prospectus Supplement, a free
writing prospectus and oral communications.

2


--------------------------------------------------------------------------------


9.    No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or a Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

Number of
Units:                                                                      

Purchase Price Per
Unit: $                                                        

Aggregate Purchase Price: $                                                    

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

[spacer.gif] Dated as of:   February     , 2007

[spacer.gif]
                                                                                

[spacer.gif] INVESTOR

[spacer.gif]
By:                                                                          

[spacer.gif] Print
Name:                                                            

[spacer.gif]
Title:                                                                        

[spacer.gif]
Address:                                                                 

[spacer.gif]
                                                                                

Agreed and Accepted
this          day of February, 2007:

CYCLACEL PHARMACEUTICALS, INC.

By:                                                                          

Title:

3


--------------------------------------------------------------------------------


ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1.    Authorization and Sale of the Units.    Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Units.

2.    Agreement to Sell and Purchase the Units; Placement Agent.

2.1    At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the ‘‘Signature Page’’) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2    The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the ‘‘Other Investors’’)
and expects to complete sales of Units to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the
‘‘Investors,’’ and this Agreement and the Subscription Agreements executed by
the Other Investors are hereinafter sometimes collectively referred to as the
‘‘Agreements.’’

2.3    Investor acknowledges that the Company has agreed to pay Lazard Capital
Markets LLC, Needham & Company, LLC and ThinkEquity Partners LLC (the
‘‘Placement Agents’’) a fee (the ‘‘Placement Fee’’) in respect of the sale of
Units to the Investor.

2.4    The Company has entered into a Placement Agent Agreement, dated February
12, 2007, (the ‘‘Placement Agreement’’), with the Placement Agents that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.

3.    Closings and Delivery of the Units and Funds.

3.1    Closing.    The completion of the purchase and sale of the Units (the
‘‘Closing’’) shall occur at a place and time (the ‘‘Closing Date’’) to be
specified by the Company and LCM, and of which the Investors will be notified in
advance by LCM, in accordance with Rule 15c6-1 promulgated under the Securities
Exchange Act of 1934, as amended (the ‘‘Exchange Act’’). At the Closing, (a) the
Company shall cause the Transfer Agent to deliver to the Investor the number of
Shares set forth on the Signature Page registered in the name of the Investor
or, if so indicated on the Investor Questionnaire attached hereto as Exhibit A,
in the name of a nominee designated by the Investor, (b) the Company shall cause
to be delivered to the Investor a Warrant to purchase a number of whole Warrant
Shares determined by multiplying the number of Shares (and Units) set forth on
the signature page by the Warrant Ratio and rounding down to the nearest whole
number and (c) the aggregate purchase price for the Units being purchased by the
Investor will be delivered by or on behalf of the Investor to the Company.

3.2    Conditions to the Company’s Obligations.

(a)    The Company’s obligation to issue and sell the Units to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Units being purchased hereunder as set forth on the Signature Page and (ii)
the accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

(b)    Conditions to the Investor’s Obligations.    The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agents shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly

4


--------------------------------------------------------------------------------


not conditioned on the purchase by any or all of the Other Investors of the
Units that they have agreed to purchase from the Company.

3.3    Delivery of Funds.

(a)    Delivery by Electronic Book-Entry at The Depository Trust Company.    If
the Investor elects to settle the Shares purchased by such Investor through
delivery by electronic book-entry at DTC, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the Units being purchased by the Investor to the following
account designated by the Company and the Placement Agents pursuant to the terms
of that certain Escrow Agreement (the ‘‘Escrow Agreement’’), dated as of
February 12, 2007, by and among the Company, the Placement Agents and JPMorgan
Chase Bank, N.A. (the ‘‘Escrow Agent’’):

JPMorgan Chase Bank, N.A.
ABA # 021000021
Account Name: Cyclacel Pharmaceuticals, Inc.
Account Number: 304887366

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the LCM, of the conditions set forth in Section 3.2(b) hereof.
The Placement Agents shall have no rights in or to any of the escrowed funds,
unless the Placement Agents and the Escrow Agent are notified in writing by the
Company in connection with the Closing that a portion of the escrowed funds
shall be applied to the Placement Fee. The Company and the Investor agree to
indemnify and hold the Escrow Agent harmless from and against any and all
losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (‘‘Losses’’) arising under this
Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(b)    Delivery Versus Payment through The Depository Trust Company.    If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at LCM to be credited with the Units being
purchased by the Investor have a minimum balance equal to the aggregate purchase
price for the Units being purchased by the Investor.

3.4    Delivery of Shares.

(a)    Delivery by Electronic Book-Entry at The Depository Trust Company.    If
the Investor elects to settle the Shares purchased by such Investor through
delivery by electronic book-entry at DTC, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal at
Custodian (‘‘DWAC’’) instructing American Stock Transfer & Trust Company, the
Company’s transfer agent, to credit such account or accounts with the Shares by
means of an electronic book-entry delivery. Such DWAC shall indicate the
settlement date for the deposit of the Shares, which date shall be provided to
the Investor by LCM. Simultaneously with the delivery to the Company by the
Escrow Agent of the funds held in escrow pursuant to Section 3.3 above, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC.

5


--------------------------------------------------------------------------------


(b)    Delivery Versus Payment through The Depository Trust Company.    If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify LCM of the account or accounts at LCM to be credited with the Shares
being purchased by such Investor. On the Closing Date, the Company shall deliver
the Shares to the Investor through DTC directly to the account(s) at LCM
identified by Investor and simultaneously therewith payment shall be made by LCM
by wire transfer to the Company.

4.    Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:

4.1    The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Units set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein.

4.2    (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agents that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agents are not
authorized to make and have not made any representation, disclosure or use of
any information in connection with the issue, placement, purchase and sale of
the Units, except as set forth or incorporated by reference in the Base
Prospectus or the Prospectus Supplement.

4.3    (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

4.4    The Investor understands that nothing in this Agreement, the Prospectus
or any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Units.

4.5    Since the date on which the Placement Agents first contacted such
Investor about the Offering, the Investor has not engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Each Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. Each Investor agrees that it will not use any of the
Units acquired pursuant to this

6


--------------------------------------------------------------------------------


Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, ‘‘Short Sales’’
include, without limitation, all ‘‘short sales’’ as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, ‘‘put equivalent
positions’’ (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

5.    Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. The Placement Agents and Lazard Fréres & Co.
shall be third party beneficiaries with respect to the representations,
warranties and agreements of the Investor in Section 4 hereof.

6.    Notices.    All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  if to the Company, to:

Cyclacel Pharmaceuticals, Inc.
200 Connell Drive, Suite 1500
Berkeley Heights, NJ 07922
Attention: Spiro Rombotis
Facsimile:    (866) 271-3466

with copies to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
The Chrysler Center
666 Third Avenue
New York, New York 10017
Attention: Joel I. Papernik, Esq.
Facsimile:    (212) 983-3115

(b)    if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

7.    Changes.    This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

8.    Headings.    The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

9.    Severability.    In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10.    Governing Law.    This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

7


--------------------------------------------------------------------------------


11.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

12.    Confirmation of Sale.    The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission), shall constitute written confirmation of the
Company’s sale of Units to such Investor.

13.    Press Release.    The Company and the Investor agree that the Company
shall issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof.

14.    Termination.    In the event that the Placement Agreement is terminated
by the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

8


--------------------------------------------------------------------------------


 EXHIBIT A 

CYCLACEL PHARMACEUTICALS, INC.

 INVESTOR QUESTIONNAIRE 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 1. [spacer.gif] [spacer.gif] The exact name that your Shares and
Warrants are to be registered in. You may use a nominee name if appropriate:
[spacer.gif] [spacer.gif]   2. [spacer.gif] [spacer.gif] The relationship
between the Investor and the registered holder listed in response to item 1
above: [spacer.gif] [spacer.gif]   3. [spacer.gif] [spacer.gif] The mailing
address of the registered holder listed in response to item 1 above:
[spacer.gif] [spacer.gif]   4. [spacer.gif] [spacer.gif] The Social Security
Number or Tax Identification Number of the registered holder listed in the
response to item 1 above: [spacer.gif] [spacer.gif]   5. [spacer.gif]
[spacer.gif] Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained): [spacer.gif]
[spacer.gif]   6. [spacer.gif] [spacer.gif] DTC Participant Number: [spacer.gif]
[spacer.gif]   7. [spacer.gif] [spacer.gif] Name of Account at DTC Participant
being credited with the Shares: [spacer.gif] [spacer.gif]   8. [spacer.gif]
[spacer.gif] Account Number at DTC Participant being credited with the Shares:
[spacer.gif] [spacer.gif]   [spacer.gif]

9


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF WARRANT 

10


--------------------------------------------------------------------------------
